EXHIBIT 10.23      

2007 EQUITY INCENTIVE PLAN
(As Amended and Restated Effective March 29, 2007)

This Xilinx, Inc. 2007 Equity Incentive Plan (hereinafter called the "Plan") was
adopted by the Board of Directors of Xilinx, Inc., a Delaware corporation
(hereinafter called the "Company") on May 3, 2006, and approved by the Company's
stockholders at its annual meeting on July 26, 2006. The Plan became effective
as of January 1, 2007. The Plan terminates on December 31, 2013.

ARTICLE 1
PURPOSE

The purpose of the Plan is to attract and retain the services of able persons as
Employees, Consultants, and Non-Employee Directors of the Company and its
Subsidiaries, to provide such persons with a proprietary interest in the Company
through the granting of Options, SARs, Restricted Stock, and RSUs, whether
granted singly, or in combination, or in tandem, that will (a) increase the
interest of such persons in the Company's welfare, and (b) furnish an incentive
to such persons to continue their services for the Company and/or Subsidiary.

ARTICLE 2
DEFINITIONS

For purposes of the Plan, unless the context requires otherwise, the following
terms shall have the meanings indicated:

     2.1 "Award" means the grant of any Incentive Stock Option, Non-qualified
Stock Option, SAR, Restricted Stock, or Restricted Stock Unit, whether granted
singly, in combination or in tandem.

     2.2 "Award Agreement" means a written or electronic agreement between a
Participant and the Company, which sets out the terms of the grant of an Award.

     2.3 "Award Period" means the period during which one or more Awards granted
under an Award Agreement may be exercised or earned.

     2.4 "Board" means the Board of Directors of the Company.

     2.5 "Cause" shall mean: (i) engaging in financial fraud; (ii) embezzling
property of the Company and/or any Subsidiary; (iii) non-payment of an
obligation owed to the Company; (iv) breach of fiduciary duty or deliberate
disregard of Company rules, code of conduct or policies resulting in loss,
damage or injury to the Company; (v) engaging in any activity for, or
affiliating with, any competitor of the Company and/or any

1

--------------------------------------------------------------------------------

Subsidiary; (vi) theft of trade secrets or unauthorized disclosure of any
confidential information or trade secret of the Company and/or any Subsidiary;
or (vii) engaging in conduct that is a violation of securities laws, antitrust
and unfair competition laws, the Foreign Corrupt Practices Act, other laws, or
which conduct puts the Company and/or any Subsidiary at substantial risk of
violating such laws. The Committee, in its sole discretion, shall determine if a
Participant's termination of employment or cessation of services is for
"Cause." 

     2.6 "Change of Control." A Change of Control shall occur if:

     (a) Any Person, or more than one Person acting as a group, acquires
ownership of Shares of the Company that, together with stock held by such Person
or group, constitutes more than 50% of the total Fair Market Value or total
voting power of the Shares of the Company. However, if any one Person or more
than one Person acting as a group, is considered to own more than 50% of the
total Fair Market Value or total voting power of the Shares of the Company, the
acquisition of additional Shares by the same Person or Persons is not considered
to cause a Change in Control;

     (b) A majority of members of the Board of Directors of the Company are
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors of the
Company prior to the date of the appointment or election; or

     (c) Any one Person, or more than one Person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) all or substantially all the assets of
the Company.

     2.7 "Code" means the U.S. Internal Revenue Code of 1986, as amended,
together with the published rulings, regulations, and interpretations duly
promulgated thereunder.

     2.8 "Committee" means the Compensation Committee of the Board or such other
Committee appointed or designated by the Board to administer the Plan.

     2.9 "Company" means Xilinx, Inc., a Delaware corporation, and any successor
entity.

     2.10 "Consultant" means each individual who performs services for the
Company and/or any Subsidiary, and who is determined by the Committee to be a
consultant to the Company and/or Subsidiary.

     2.11 "Covered Participant" means a Participant who is a "covered employee"
as defined in Section 162(m)(3) of the Code, and the regulations promulgated
thereunder, and any individual the Committee determines should be treated as
such a covered employee.

2

--------------------------------------------------------------------------------

     2.12 "Date of Grant" means "date of grant" as determined by the Committee
consistent with Statement of Financial Accounting Standards 123(R).

     2.13 "Director" means a member of the Board or the board of directors of
any Subsidiary.

     2.14 "Disability" means total and permanent disability of a Participant as
described in Section 22(e)(3) of the Code.

     2.15 "Employee" means each individual treated as an employee in the records
of the Company and/or any Subsidiary. The Company shall determine in good faith
and in the exercise of its discretion whether an individual has become or has
ceased to be an Employee and the effective date of such individual’s employment
or termination of employment, as the case may be.

     2.16 "Exchange Act" means the Securities Exchange Act of 1934, as amended.

     2.17 "Exercise Date" means the date specified in the Participant's Exercise
Notice, on which the Participant seeks to exercise an Option or SAR.

     2.18 "Exercise Notice" means the electronic or written notice from the
Participant to the Company (or to a designated broker acting as agent for the
Company) notifying the Company or designated broker, as applicable, that the
Participant seeks to exercise an Option or SAR.

     2.19 "Fair Market Value" of a Share means:

     (a) If the Share is listed on any established stock exchange or a national
market system, including, without limitation, the Nasdaq Global Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be its closing sales price (or the closing bid, if no sales were reported) as
quoted on such exchange or system for the date of determination, as reported in
The Wall Street Journal or such other source as the Committee deems reliable;

     (b) If the Share is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share shall be the
mean between the high bid and low asked prices for the Share on the date of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable; or

     (c) In the absence of an established market for the Share, the Fair Market
Value shall be determined in good faith by the Committee.

     2.20 "Good Reason" means the assignment to the Participant of duties that
result in a material diminution of the Participant's duties and
responsibilities. The Committee, in

3

--------------------------------------------------------------------------------

its sole discretion, shall determine whether a Participant's termination from
employment or cessation of services is for "Good Reason."

     2.21 "Incentive Stock Option" or "ISO" means an incentive stock option
within the meaning of Section 422 of the Code, granted pursuant to this Plan.

     2.22 "Non-Employee Director" means a member of the Board or the board of
directors of any Subsidiary who is not an Employee.

     2.23 "Non-qualified Stock Option" or "NQSO" means a stock option, granted
pursuant to this Plan that is not intended to comply with the requirements set
forth in Section 422 of the Code.

     2.24 "Option" means either an ISO or NQSO.

     2.25 "Option Price" means the price which must be paid by a Participant
upon exercise of an Option to purchase a Share.

     2.26 "Participant" shall mean an Employee, Consultant, or Non-Employee
Director to whom an Award is granted under this Plan.

     2.27 "Performance Goal" means the performance goals or objectives
established by the Committee as a condition precedent to the vesting of an
Award. The Performance Goals related to a Covered Participant are listed in
Article 10 of this Plan. The Performance Goals related to a Participant who is
not a Covered Participant shall be determined by the Committee in its sole
discretion.

     2.28 "Performance Period" means the time period designated by the Committee
during which Performance Goals must be met.

     2.29 "Person" shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, government
or political subdivision thereof or other entity.

     2.30 "Plan" means this Xilinx, Inc. 2007 Equity Incentive Plan, as amended
from time to time.

     2.31 "Restricted Stock" means Shares issued or transferred to a Participant
pursuant to Section 6.5 of this Plan which are subject to restrictions or
limitations set forth in this Plan and in the related Award Agreement.

     2.32 "Restricted Stock Unit" or "RSU" means a unit denominating a Share
that gives the right to receive a payment in cash and/or Shares, and which is
subject to restrictions, as described under Section 6.5 of the Plan and in the
related Award Agreement.

4

--------------------------------------------------------------------------------

     2.33 "SAR" or "Stock Appreciation Right" means the right to receive a
payment, in cash and/or Shares, equal to the excess of the Fair Market Value of
a specified number of Shares on the date the SAR is exercised over the SAR Price
for such Shares.

     2.34" SAR Price" means the Fair Market Value of each Share covered by a SAR
on the Date of Grant of such SAR.

     2.35 "SEC" shall mean the U.S. Securities and Exchange Commission.

     2.36 "Section 16 Insider” means an officer or Director of the Company or
any other Participant whose transactions in Shares are subject to the
short-swing profit liabilities of Section 16 of the Exchange Act.

     2.37 “Service” means a Participant’s employment or service with the Company
or its Subsidiaries whether in the capacity of an Employee, Director or
Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders such
Service.

     2.38 "Shares" means the Company's common stock.

     2.39 "Subsidiary" means a "subsidiary corporation," as defined under
Section 424(f) of the Code.

ARTICLE 3
ADMINISTRATION

     3.1 The Committee shall administer the Plan unless otherwise determined by
the Board. However, any Awards granted to members of the Committee (other than
pursuant to the automatic grant program under Article 11) must be authorized by
a disinterested majority of the Board. The Board may, in its discretion and in
accordance with applicable law, delegate authority to one or more elected
officers of the Company to grant Awards to Participants who are not Section 16
Insiders. In that event, the applicable provisions of the Plan will be
interpreted to permit such officers to take the actions otherwise conferred on
the Committee to the extent necessary or appropriate to implement such
delegation.

     3.2 Members of the Committee shall serve for such period of time as the
Board may determine and may be removed by the Board at any time. The Board may
also at any time terminate the functions delegated to any officer pursuant to
Section 3.1, and reassume all powers and authority previously delegated to such
officer.

     3.3 The Committee shall determine and designate from time to time the
eligible persons to whom Awards will be granted and shall set forth in each
related Award Agreement the Award Period, the Date of Grant, and such other
terms, provisions, limitations, and Performance Goals, as are approved by the
Committee, but not

5

--------------------------------------------------------------------------------

inconsistent with the Plan, including, but not limited to, any rights of the
Committee to cancel or rescind any such Award.

     3.4 The Committee, in its discretion, shall (i) interpret the Plan, (ii)
prescribe, amend, and rescind any rules and regulations necessary or appropriate
for the administration of the Plan, and (iii) make such other determinations and
take such other action as it deems necessary or advisable in the administration
of the Plan, including, but not limited to, creating sub-plans to take advantage
of favorable tax-treatment, or otherwise provide for grants of Awards to
Employees, Consultants, or Non-Employee Directors of the Company and/or any
Subsidiary residing in non-U.S. jurisdictions. Any interpretation,
determination, or other action made or taken by the Committee shall be final,
binding and conclusive on all interested parties.

     3.5 With respect to restrictions in the Plan that are based on the
requirements of Section 422 of the Code, Section 162(m) of the Code, the rules
of any exchange or inter-dealer quotation system upon which the Company's
securities are listed or quoted, or any other applicable law, rule or
restriction (collectively, "applicable law"), to the extent that any such
restrictions are no longer required by applicable law, the Committee shall have
the sole discretion and authority to grant Awards that are not subject to such
mandated restrictions and/or to waive any such mandated restrictions with
respect to outstanding Awards.

ARTICLE 4
ELIGIBILITY

The Committee, upon its own action, may grant, but shall not be required to
grant, an Award to any Employee, Consultant, or Non-Employee Director. Awards
may be granted by the Committee at any time and from time to time to new
Participants, or to then Participants, or to a greater or lesser number of
Participants, and may include or exclude previous Participants, as the Committee
shall determine. Except as required by this Plan, different Awards need not
contain similar provisions. The Committee's determinations under the Plan
(including, without limitation, the determination of the individual who is to
receive an Award, the form, amount and timing of such Award, and the terms and
provisions of such Award and the agreements evidencing the same) need not be
uniform and may be made by it selectively among Employees, Consultants, or
Non-Employee Directors who receive, or are eligible to receive, Awards under the
Plan.

ARTICLE 5
SHARES SUBJECT TO PLAN

     5.1 Total Shares Available. Subject to adjustment as provided in Articles
14 and 15, the maximum number of Shares that may be delivered pursuant to Awards
granted under the Plan is 10,000,000, all of which may be granted as Incentive
Stock Options.

     5.2 Source of Shares. Shares to be issued may be made available from
authorized but unissued Shares, Shares held by the Company in its treasury, or
Shares

6

--------------------------------------------------------------------------------

purchased by the Company on the open market or otherwise. During the term of
this Plan, the Company will at all times reserve and keep available a number of
Shares that shall be sufficient to satisfy the requirements of this Plan.

     5.3 Restoration and Retention of Shares. If any Shares subject to an Award
shall not be issued or transferred to a Participant and shall cease to be
issuable or transferable to a Participant because of the forfeiture,
termination, expiration or cancellation, in whole or in part, of such Award or
for any other reason, or if any such Shares shall, after issuance or transfer,
be reacquired by the Company because of the Participant's failure to comply with
the terms and conditions of an Award or for any other reason, the Shares not so
issued or transferred, or the Shares so reacquired by the Company, as the case
may be, shall no longer be charged against the limitation provided for in
Section 5.1 and may be used thereafter for additional Awards under the Plan. To
the extent an Award under the Plan is settled or paid in cash, Shares subject to
such Award will not be considered to have been issued and will not be applied
against the maximum number of Shares provided for in Section 5.1. If an Award
may be settled in Shares or cash, such Shares shall be deemed issued only when
and to the extent that settlement or payment is actually made in Shares. To the
extent an Award is settled or paid in cash, and not Shares, any Shares
previously reserved for issuance or transfer pursuant to such Award will again
be deemed available for issuance or transfer under the Plan, and the maximum
number of Shares that may be issued or transferred under the Plan shall be
reduced only by the number of Shares actually issued and transferred to the
Participant. The Committee may, from time to time, adopt and observe such
procedures concerning the counting of Shares against the Plan maximum as it may
deem appropriate.

ARTICLE 6
GRANT OF AWARDS

     6.1 Award Agreement. The grant of an Award shall be authorized by the
Committee and may be evidenced by an Award Agreement setting forth the term of
the Award, including the total number of Shares subject to the Award, the Option
Price (if applicable), the Award Period, the Date of Grant, and such other
terms, provisions, limitations, and Performance Goals, as are approved by the
Committee, but not inconsistent with the Plan. The Company may execute an Award
Agreement with a Participant after the Committee approves the issuance of an
Award. The grant of an Award to a Participant shall not be deemed either to
entitle the Participant to, or to disqualify the Participant from, the receipt
of any other Award under the Plan.

     6.2 Limitations on Awards. The Plan is subject to the following
limitations:

     (a) Options. The Option Price cannot be less than 100% of the Fair Market
Value of the Share(s) underlying the Option on the Date of Grant of such Option.

7

--------------------------------------------------------------------------------

     (b) SARs. The SAR Price of a SAR cannot be less than 100% of the Fair
Market Value of the Share(s) underlying the SAR on the Date of Grant of such
SAR.

     (c) Calendar Year Share Limit. Subject to the adjustments as provided in
Articles 14 and 15, the aggregate Awards granted under the Plan to any
Participant during any calendar year shall not exceed:

     (i) 4,000,000 Shares subject to Options, SARs or a combination of the
foregoing; and

     (ii) 2,000,000 Shares subject to Awards other than Options or SARs.

     (d) Calendar Year Cash Limit. No Participant may receive during any
calendar year Awards under the Plan that are to be settled in cash covering an
aggregate of more than $6,000,000.

     (e) Term. The term of Awards may not exceed seven (7) years.

     (f) Repricing. The Committee shall not reprice an Option, either by
directly lowering the exercise price, or through the cancellation of an Option
in exchange for a new Option having a lower exercise price, without stockholder
approval.

     6.3 Rights as Stockholder. Until the issuance of the Shares (as evidenced
by the appropriate entry on the books of the Company or any authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder of the Company shall exist with respect to such Shares,
notwithstanding the exercise of any Award. No adjustment will be made for a
dividend or other rights for which the record date is prior to the date Shares
are issued.

     6.4 Options.

     (a) In General. The Committee may grant Options under the Plan. ISOs may be
granted only to Employees. NQSOs may be granted to Employees, Consultants, and
Non-Employee Directors. With respect to each Option, the Committee shall
determine the number of Shares subject to the Option, the Option Price, the term
of the Option, the time or times at which the Option may be exercised and
whether the Option is an ISO or an NQSO.

     (b) Vesting. Subject to Article 15 of the Plan, Options shall vest upon
satisfaction of the conditions set forth in the Award Agreement. Such conditions
may provide for vesting based on (i) length of continuous service, (ii)
achievement of specific business objectives, (iii) increases in specified

8

--------------------------------------------------------------------------------

indices, (iv) attainment of specified growth rates, or (v) other Performance
Goals, as may be determined by the Committee in its sole discretion.

     (c) Special Rule for ISOs. If the aggregate Fair Market Value of Shares
(determined as of the Date of Grant) underlying ISOs that first become
exercisable during any calendar year exceeds $100,000, the portion of the Option
or Options not exceeding $100,000, to the extent of whole Shares, will be
treated as an ISO and the remaining portion of the Option or Options will be
treated as an NQSO. The preceding sentence will be applied by taking Options
into account in the order in which they were granted.

     6.5 Restricted Stock/Restricted Stock Units. If Restricted Stock and/or
Restricted Stock Units are granted to a Participant under an Award, the
Committee shall establish: (i) the number of Shares of Restricted Stock and/or
the number of Restricted Stock Units awarded, (ii) the price, if any, to be paid
by the Participant for such Restricted Stock and/or Restricted Stock Units,
(iii) the time or times within which such Award may be subject to forfeiture,
(iv) Performance Goals of the Company, a Subsidiary, any division thereof or any
group of Employees of the Company, or other criteria, if any, which the
Committee determines must be met in order to remove any restrictions (including
vesting) on such Award, and (v) all other terms, limitations, restrictions, and
conditions of the Restricted Stock and/or Restricted Stock Units, which shall be
consistent with this Plan. The provisions of Restricted Stock and/or Restricted
Stock Units need not be the same with respect to each Participant.

     (a) Legend on Shares. Each Participant who is awarded Restricted Stock
shall be issued the number of Shares specified in the Award Agreement for such
Restricted Stock, and such Shares shall be recorded in the Share transfer
records of the Company and ownership of such Shares shall be evidenced by a
certificate or book entry notation in the Share transfer records of the Company.
Such Shares shall be registered in the name of the Participant, and shall bear
or be subject to an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock. The Committee may require that
the Share certificates or other evidence of ownership of the Shares of
Restricted Stock be held in custody by the Company until the restrictions
thereon shall have lapsed, and that the Participant deliver to the Committee a
share power or share powers, endorsed in blank, relating to the Shares of
Restricted Stock.

     (b) Restrictions and Conditions. Shares of Restricted Stock and Restricted
Stock Units shall be subject to the following restrictions and conditions:

     (i) Subject to the other provisions of this Plan and the terms of the
particular Award Agreements, during such period as may be determined by the
Committee commencing on the Date of Grant (the "Restriction Period"), the
Participant shall not be permitted to sell, transfer, pledge or assign Shares of
Restricted Stock and/or Restricted Stock Units.

9

--------------------------------------------------------------------------------

     (ii) Except as provided in subparagraph (i) above and subject to the terms
of a Participant's Award Agreement, the Participant shall have, with respect to
his or her Restricted Stock, all of the rights of a stockholder of the Company,
including the right to vote the Shares, and the right to receive any dividends
thereon. Certificates or evidence of ownership of Shares free of restriction
under this Plan shall be delivered to the Participant promptly after, and only
after, the Restriction Period shall expire without forfeiture in respect of such
Shares. Certificates for the Shares forfeited under the provisions of the Plan
shall be promptly returned to the Company by the forfeiting Participant. Each
Participant, by his or her acceptance of Restricted Stock, shall irrevocably
grant to the Company a power of attorney to transfer any Shares so forfeited to
the Company and agrees to execute any documents requested by the Company in
connection with such forfeiture and transfer.

     (iii) The Restriction Period of Restricted Stock and/or Restricted Stock
Units shall commence on the Date of Grant and, subject to Article 15 of the
Plan, shall expire upon satisfaction of the conditions set forth in the Award
Agreement; such conditions may provide for vesting based on (i) length of
continuous service, (ii) achievement of specific business objectives, (iii)
increases in specified indices, (iv) attainment of specified growth rates, or
(v) other Performance Goals, as may be determined by the Committee in its sole
discretion.

     6.6 SARs.

     (a) In General. A SAR shall entitle the Participant to surrender to the
Company the SAR, or a portion thereof, as the Participant shall choose, and to
receive from the Company in exchange therefore cash or Shares in an amount equal
to the excess (if any) of the Fair Market Value (as of the date of the exercise
of the SAR) per Share over the SAR Price per Share specified in such SAR,
multiplied by the total number of Shares of the SAR being surrendered. In the
discretion of the Committee, the Company may satisfy its obligation upon
exercise of a SAR by the distribution of that number of Shares having an
aggregate Fair Market Value (as of the date of the exercise of the SAR) equal to
the amount of cash otherwise payable to the Participant, with a cash settlement
to be made for any fractional Shares, or the Company may settle such obligation
in part with Shares and in part with cash.

     (b) Vesting. Subject to Article 15 of the Plan, SARs shall vest upon
satisfaction of the conditions set forth in the Award Agreement; such conditions
may provide for vesting based on (i) length of continuous service, (ii)
achievement of specific business objectives, (iii) increases in specified
indices, (iv) attainment of specified growth rates, or (v) other Performance
Goals, as may be determined by the Committee in its sole discretion.

10

--------------------------------------------------------------------------------

ARTICLE 7
AWARD PERIOD; VESTING

The Committee, in its sole discretion, may determine that an Award will be
immediately exercisable or vested, in whole or in part, or that all or any
portion may not be exercised or vest until a date, or dates, subsequent to its
Date of Grant, or until the occurrence of one or more specified events, subject
in any case to the terms of the Plan. If the Committee imposes conditions upon
exercise or vesting, then subsequent to the Date of Grant, the Committee may, in
its sole discretion, accelerate the date on which all or any portion of the
Award may be exercised or vested.

ARTICLE 8
TERMINATION OF SERVICE

Sections 8.1, 8.2, 8.4 and 8.7 of this Article 8 shall not apply to Options
granted pursuant to Article 11 (Automatic Option Grants to Outside Directors).
The provisions of this Article 8 shall apply to all other Awards granted under
the Plan, unless otherwise provided in an applicable Award Agreement.

     8.1 In General. If a Participant's Service is terminated or ceases, other
than for Good Reason, Cause, or by reason of death or Disability, then the
portion of any Award that is not vested as of the date of such termination or
cessation shall automatically lapse and be forfeited. The portion, if any, of
any Option or SAR that is vested as of the date of such termination or cessation
shall automatically lapse and be forfeited at the close of business on the 30th
day following the date of such Participant's termination or cessation (or if
earlier, upon the expiration of the term of the Option or SAR), subject to
Section 8.6 and 8.7 below, to the extent applicable.

     8.2 Death or Disability. If a Participant's employment as an Employee, or
service as a Consultant or Non-Employee Director is terminated by reason of
Disability, then the portion of any Award that is not vested as of the date of
such termination shall automatically lapse and be forfeited. The portion, if
any, of any Option or SAR that is vested as of the date of such termination
shall automatically lapse and be forfeited at the close of business on the
12-month anniversary of the date of such Participant's termination (or if
earlier, upon the expiration of the option term). If a Participant's employment
as an Employee, or service as a Consultant or Non-Employee Director is
terminated by reason of death, vesting of the unvested portion of any Award
shall be accelerated on the date of such termination so that the Participant's
Award shall vest with respect to an additional number of Shares in which the
Participant would have vested if the Participant had remained in employment or
service for a period of 12 months following such termination. Any such vested
Award shall automatically lapse and be forfeited at the close of business on the
12-month anniversary of the date of such Participant's death (or if earlier,
upon the expiration of the term of the Option or SAR).

     8.3 Suspension or Termination for Cause. If at any time (including after a
notice of exercise has been delivered) the Committee reasonably believes that a
Participant has  

11

--------------------------------------------------------------------------------

committed an act of misconduct as described in Section 2.5, the Committee or an
officer of the Company authorized by the Committee may suspend the Participant's
right to receive the benefit of any Award pending a determination by the
Committee of whether an act of misconduct amounting to Cause has been committed.
If at any time a Participant's employment as an Employee, or service as a
Consultant or Non-Employee Director is terminated by the Company for Cause, the
Participant's entire Award, whether vested or unvested, shall automatically
lapse and be forfeited on the date of such termination. Any determination by the
Committee with regard to the foregoing shall be final, conclusive and binding on
all interested parties. For any Participant who is an "executive officer" for
purposes of Section 16 of the Exchange Act, the determination of the Committee
shall be subject to the approval of the Board of Directors.

     8.4 Termination for Good Reason. If a Participant's employment as an
Employee, or service as a Consultant or Non-Employee Director is terminated for
Good Reason, the portion of any Award that is not vested as of the date of such
termination shall automatically lapse and be forfeited. The portion, if any, of
any Option or SAR that is vested as of the date of such termination shall
automatically lapse and be forfeited at the close of business on the 12-month
anniversary of the date of such Participant's termination (or if earlier, upon
the expiration of the term of the Option or SAR).

     8.5 Leave of Absence; Transfer. For purposes of this Plan, a Participant
shall not be deemed to have a termination of employment or a cessation of
services, if the Participant is either on a leave of absence approved by the
Company or any Subsidiary, or the Participant transfers between locations of the
Company or any Subsidiary. Notwithstanding the above, vesting of Awards shall
cease while a Participant is on a leave of absence unless the Committee or
applicable laws and regulations determine[s] otherwise.

     8.6 Extension if Exercise is Prevented by Law. Notwithstanding the
foregoing, if the exercise of an Option or SAR within the applicable periods set
forth in this Article 8 is prevented by the provisions of Section 18.6, the
Option or SAR shall remain exercisable until 30 days after the date the
Participant is notified by the Company that the Option or SAR is exercisable,
but in any event, no later than the expiration of the term of the Option or SAR.

     8.7 Extension if Participant is a Section 16 Insider. Notwithstanding the
foregoing, other than termination for Good Reason, Cause or by reason of death
or Disability, if the Participant is a Section 16 Insider at the time of
termination or cessation of Service, then the portion of any Award that is not
vested as of the date of such termination or cessation shall automatically lapse
and be forfeited. The portion, if any, of any Option or SAR that is vested as of
the date of such termination or cessation of Service shall automatically lapse
and be forfeited at the close of business on the last business day of the
seventh month following the date of Participant’s termination or cessation of
Service (or if earlier, upon the expiration of the term of the Option or SAR).

12

--------------------------------------------------------------------------------

ARTICLE 9
EXERCISE OF AWARD

     9.1 In General.

     (a) A vested Award may be exercised at such times and in such amounts as
provided in this Plan and the applicable Award Agreement, subject to the terms,
conditions and restrictions of the Plan.

     (b) In no event may an Award be exercised or Shares be issued pursuant to
an Award if a necessary listing or quotation of the Shares on a stock exchange
or inter-dealer quotation system or any registration under, or compliance with,
any laws required under the circumstances has not been accomplished. No Award
may be exercised for a fractional Share.

     9.2 Stock Options.

     (a) Subject to such administrative regulations as the Committee may from
time to time adopt, an Option may be exercised by the delivery of the Exercise
Notice to the Company (or designated broker, as agent for the Company). On the
Exercise Date, the Participant shall deliver to the Company (or designated
broker, as agent for the Company) consideration with a value equal to the total
Option Price of the Shares to be purchased. The acceptable form(s) of
consideration for the total Option Price shall be specified in the Award
Agreement. Such consideration may include the following: (i) cash, check, bank
draft, or money order payable to the order of the Company, (ii)Shares owned by
the Participant on the Exercise Date, valued at their Fair Market Value on the
Exercise Date, (iii) by delivery (including by fax) to the Company (or
designated broker, as agent for the Company) of an executed irrevocable option
exercise form together with irrevocable instructions from the Participant to a
broker or dealer, reasonably acceptable to the Company, to sell certain of the
Shares purchased upon exercise of the Option and promptly deliver to the Company
the amount of sale proceeds necessary to pay such purchase price, (iv) a
"cashless exercise" mechanism approved by the Committee, and/or (v) in any other
form of valid consideration that is acceptable to the Company in its sole
discretion.

     (b) Upon payment of all amounts due from the Participant, the Company shall
cause Shares then being purchased to be delivered as directed by the Participant
(or the person exercising the Participant's Option in the event of his death) at
its principal business office promptly after the Exercise Date; provided that if
the Participant has exercised an ISO, the Company may, at its option, retain
possession of the Shares acquired upon exercise until the expiration of the
holding periods described in Section 422(a)(1) of the Code. The obligation of
the Company to deliver Shares shall, however, be subject to the condition that
if at any time the Committee shall determine in its discretion that the listing,
registration, or qualification of the Option or the Shares upon any securities  

13

--------------------------------------------------------------------------------

exchange or inter-dealer quotation system or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the Option or the issuance
or purchase of Shares thereunder, the Option may not be exercised in whole or in
part unless such listing, registration, qualification, consent, or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

     (c) If the Participant fails to pay for any of the Shares specified in such
notice or fails to accept delivery thereof, the Participant's right to purchase
such Shares may be terminated by the Company.

     9.3 SARs. Subject to the conditions of this Section and such administrative
regulations as the Committee may, from time to time, adopt, a SAR may be
exercised by the delivery of the Exercise Notice to the Company (or designated
broker, as agent for the Company). On the Exercise Date, the Participant shall
receive from the Company in exchange for cash in an amount equal to the excess
(if any) of the Fair Market Value (as of the date of the exercise of the SAR)
per Share over the SAR Price per Share specified in such SAR, multiplied by the
total number of Shares of the SAR being surrendered. In the discretion of the
Committee, the Company may satisfy its obligation upon exercise of a SAR by the
distribution of that number of Shares having an aggregate Fair Market Value (as
of the date of the exercise of the SAR) equal to the amount of cash otherwise
payable to the Participant, with a cash settlement to be made for any fractional
Shares, or the Company may settle such obligation in part with Shares and in
part with cash.

     9.4 Tax Withholding. The Company or any Subsidiary (as applicable) is
hereby authorized to withhold from any Award, from any payment due or transfer
made under any Award or under the Plan or from any compensation or other amount
owing to a Participant the amount (in cash, Shares, other securities, other
Awards or other property) of any applicable withholding taxes with respect to an
Award, its exercise, the lapse of restrictions thereon, payment or transfer
under an Award or under the Plan, and to take any other action necessary in the
opinion of the Company to satisfy all obligations for the payment of the taxes.
Such payments shall be required to be made prior to the delivery of any Shares.
Such payment may be made in cash, by check, or through the delivery of Shares
owned by the Participant (which may be effected by the actual delivery of Shares
by the Participant or by the Company's withholding a number of Shares to be
issued upon the exercise of a Share, if applicable), or any combination thereof.

ARTICLE 10
SPECIAL PROVISIONS APPLICABLE TO COVERED PARTICIPANTS

Awards subject to Performance Goals paid to Covered Participants under this Plan
shall be governed by the provisions of this Article 10 in addition to the
requirements of Article 6. Should the provisions set forth under this Article 10
conflict with the requirements of Article 6, the provisions of this Article 10
shall prevail.

14

--------------------------------------------------------------------------------

     10.1 Establishment of Performance Goals. All Performance Goals, relating to
Covered Participants for a relevant Performance Period shall be established by
the Committee in writing prior to the beginning of the Performance Period, or by
such other later date for the Performance Period as may be permitted under
Section 162(m) of the Code. The Performance Goals may be identical for all
Participants or, at the discretion of the Committee, may be different to reflect
more appropriate measures of individual performance.

     10.2 Performance Goals. The Committee shall establish the Performance Goals
relating to Covered Participants for a Performance Period in writing.
Performance Goals may include alternative and multiple Performance Goals and may
be based on one or more business and/or financial criteria. In establishing the
Performance Goals for the Performance Period, the Committee, in its discretion,
may include one or any combination of the following criteria in either absolute
or relative terms, for the Company or any Subsidiary, without excluding other
criteria:

     (a) Increased revenue;

     (b) Net income measures (including, but not limited to, income after
capital costs and income before or after taxes);

     (c) Stock price measures (including, but not limited to, growth measures
and total stockholder return);

     (d) Market segment share;

     (e) Earnings per Share (actual or targeted growth);

     (f) Cash flow measures (including, but not limited to, net cash flow and
net cash flow before financing activities);

     (g) Return measures (including, but not limited to, return on equity,
return on average assets, return on capital, risk-adjusted return on capital,
return on investors' capital and return on average equity);

     (h) Operating measures (including operating income, funds from operations,
cash from operations, after-tax operating income, sales volumes, production
volumes and production efficiency); and

     (i) Expense measures (including, but not limited to, overhead cost and
general and administrative expense).

     10.3 Compliance with Section 162(m). The Performance Goals must be
objective and must satisfy third party "objectivity" standards under Section
162(m) of the Code, and the regulations promulgated thereunder. In interpreting
Plan provisions relating to Awards subject to Performance Goals paid to Covered
Participants, it is the intent of the

15

--------------------------------------------------------------------------------

Plan to conform with the standards of Section 162(m) of the Code and Treasury
Regulation §1.162-27(e)(2)(i), and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. 

     10.4 Adjustments. The Committee is authorized to make adjustments in the
method of calculating attainment of Performance Goals in recognition of: (i)
extraordinary or non-recurring items, (ii) changes in tax laws, (iii) changes in
generally accepted accounting principles, (iv) charges related to restructured
or discontinued operations, (v) restatement of prior period financial results,
and (vi) any other unusual, non-recurring gain or loss that is separately
identified and quantified in the Company's financial statements. Notwithstanding
the foregoing, the Committee may, in its sole discretion, reduce the performance
results upon which Awards are based under the Plan, to offset any unintended
result(s) arising from events not anticipated when the Performance Goals were
established, or for any other purpose, provided that such adjustment is
permitted by Section 162(m) of the Code.

     10.5 Discretionary Adjustments. The Performance Goals shall not allow for
any discretion by the Committee as to an increase in any Award, but discretion
to lower an Award is permissible.

     10.6 Certification. The Award and payment of any Award under this Plan to a
Covered Participant with respect to a relevant Performance Period shall be
contingent upon the attainment of the Performance Goals that are applicable to
such Covered Participant. The Committee shall certify in writing prior to
payment of any such Award that such applicable Performance Goals relating to the
Award are satisfied. Approved minutes of the Committee may be used for this
purpose.

     10.7 Other Considerations. All Awards to Covered Participants under this
Plan shall be further subject to such other conditions, restrictions and
requirements as the Committee may determine to be necessary to carry out the
purpose of this Article 10.

ARTICLE 11
AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS

The Committee may from time to time establish an automatic grant program for
Outside Directors. Unless and until otherwise determined by the Committee,
Non-qualified Stock Options shall be granted automatically without any further
action of the Committee as follows:

     11.1 Initial Grants. Each individual who is first elected or appointed as
an Outside Director at any time after the effective date of the Plan shall
automatically be granted, on the date of such initial election or appointment, a
Non-qualified Stock Option to purchase 36,000 Shares, provided that the director
has not previously been an employee member of the Board (the “Initial Grant”).
The Initial Grant shall become exercisable as to 25% of the Shares subject to
the Initial Grant on the first anniversary of the date of grant, provided, the
Outside Director’s Service continues through such date   

16

--------------------------------------------------------------------------------

and, thereafter, as to 1/48th of the Shares subject to the Initial Grant in a
series of 36 equal, successive monthly installments upon the Outside Director’s
completion of each month of Service over the 36 month period measured from the
first anniversary of the date of grant. An “Outside Director” shall mean a
non-employee member of the Board.

     11.2 Annual Grants. On the first trading day in January of each year
beginning in 2008, each individual who, as of that date, is and has been for the
previous six months an Outside Director, shall automatically be granted a
Non-qualified Stock Option to purchase 18,000 Shares (the “Annual Grant”) which
shall become exercisable as to 1/48th of the Shares subject to the Annual Grant
in a series of 48 equal, successive monthly installments upon the Outside
Director’s completion of each month of Service over the 48 month period measured
from the date of grant.

     11.3 Terms of Options. The terms of the Options granted under this Article
11 shall be as follows:

     (a) the term of each Option shall be seven (7) years.

     (b) the exercise price per Share shall be 100% of the Fair Market Value per
Share on the date of grant.

     (c) the Option shall be exercisable only while the Outside Director remains
an Outside Director, or within seven (7) months following the date the Outside
Director’s Service ceases (or if earlier, upon the expiration of the term of the
Option) and the portion of the Option that is not vested as of the date of such
cessation of Service shall automatically lapse and be forfeited, except, (i) in
the case of the Outside Director's death, vesting of the unvested portion of the
Option shall be accelerated on the date of the Outside Director's death so that
the Option shall vest with respect to an additional number of Shares in which
the Outside Director would have vested if the Outside Director had remained in
Service for a period of 12 months following such death, and such vested Option
shall automatically lapse and be forfeited at the close of business on the
12-month anniversary of the date of such Outside Director's death (or if
earlier, upon the expiration of the term of the Option) and (ii) in the case of
the Outside Director's cessation of Service by reason of Disability, the portion
of the Option that is not vested as of the date of such cessation of Service
shall automatically lapse and be forfeited, and the portion, if any, of the
Option that is vested as of the date of such cessation of Service shall
automatically lapse and be forfeited at the close of business on the 12-month
anniversary of the date of such the cessation of Service (or if earlier, upon
the expiration of the term of the Option).

ARTICLE 12
AMENDMENT OR DISCONTINUANCE

Subject to the limitations set forth in this Article 12, the Board may, at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan, in whole or in part; provided,
however, that no amendment which requires stockholder approval under the rules
of the national exchange on which Shares

17

--------------------------------------------------------------------------------

are listed (or in order for the Plan and Awards awarded under the Plan to comply
with Section 422 or Section 162(m) of the Code, including any successors to such
sections), shall be effective unless such amendment shall be approved by the
requisite vote of the stockholders of the Company entitled to vote thereon; and,
provided further, that, subject to Section 18.1, no amendment shall adversely
affect any rights of Participants or obligations of the Company to Participants
with respect to any Award theretofore granted under the Plan without the written
consent of the affected Participant.

ARTICLE 13
EFFECTIVE DATE AND TERM

The Plan shall be effective as of January 1, 2007. Subject to earlier
termination pursuant to Article 11, the Plan shall have a term of seven (7)
years from its effective date and will terminate on December 31, 2013. After
termination of the Plan, no future Awards may be made. However, any Awards
granted before that date will continue to be effective in accordance with their
terms and conditions.

ARTICLE 14
CAPITAL ADJUSTMENTS

     14.1 In General. If at any time while the Plan is in effect, or Awards are
outstanding, there shall be any increase or decrease in the number of issued and
outstanding Shares resulting from (1) the declaration or payment of a stock
dividend, (2) any recapitalization resulting in a stock split-up, combination,
or exchange of Shares, or (3) other increase or decrease in such Shares effected
without receipt of consideration by the Company, then:

     (a) An equitable adjustment shall be made in the maximum number of Shares
then subject to being awarded under the Plan and in the maximum number of Shares
that may be awarded to a Participant to the extent that the same proportion of
the Company's issued and outstanding Shares shall continue to be subject to
being so awarded.

     (b) Equitable adjustments shall be made in the number of Shares and the
Option Price thereof then subject to purchase pursuant to each such Option
previously granted and unexercised, to the extent that the same proportion of
the Company's issued and outstanding Shares in each such instance shall remain
subject to purchase at the same aggregate Option Price.

     (c) Equitable adjustments shall be made in the number of SARs and the SAR
Price thereof then subject to exercise pursuant to each such SAR previously
granted and unexercised, to the extent that the same proportion of the Company's
issued and outstanding Shares in each instance shall remain subject to exercise
at the same aggregate SAR Price.

18

--------------------------------------------------------------------------------

     (d) Equitable adjustments shall be made in the number of outstanding Shares
of Restricted Stock and the number of Restricted Stock Units with respect to
which restrictions have not yet lapsed prior to any such change.

     14.2 Issuance of Shares or Other Convertible Securities. Except as
otherwise expressly provided herein, the issuance by the Company of Shares of
any class, or securities convertible into Shares of any class, either in
connection with direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of Shares or obligations of the Company
convertible into such Shares or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to (i) the number of or
Option Price of Shares then subject to outstanding Options granted under the
Plan, (ii) the number of or SAR Price or SARs then subject to outstanding SARs
granted under the Plan, (iii) the number of outstanding Shares of Restricted
Stock, or (iv) the number of outstanding Restricted Stock Units.

     14.3 Notification. Upon the occurrence of each event requiring an
adjustment with respect to any Award, the Company shall notify each affected
Participant of its computation of such adjustment, which shall be conclusive and
shall be binding upon each such Participant.

ARTICLE 15
RECAPITALIZATION; CHANGE OF CONTROL

     15.1 Adjustments, Recapitalizations, Reorganizations, or Other Adjustments.
The existence of this Plan and Awards granted hereunder shall not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations, or other changes in
the Company's capital structure and its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or preference
stocks ranking prior to or otherwise affecting the Shares or the rights thereof
(or any rights, options, or warrants to purchase same), or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

     15.2 Acquiring Entity. Subject to any required action by the stockholders,
if the Company shall be the surviving or resulting corporation in any merger,
consolidation or Share exchange, any Award granted hereunder shall pertain to
and apply to the securities or rights (including cash, property, or assets) to
which a Participant would have been entitled had the Participant been a
stockholder of the Company immediately prior to such transaction.

     15.3 Acquired Entity. In the event of any merger, consolidation or Share
exchange pursuant to which the Company is not the surviving or resulting
corporation, there shall be substituted for each or any Share subject to the
unexercised portions of such outstanding Award, that number of Shares of each
class of stock or other securities or that amount of cash, property, or assets
of the surviving, resulting or consolidated  

19

--------------------------------------------------------------------------------

company which were distributed or distributable to the stockholders of the
Company in respect to each or any Share held by them, such outstanding Awards to
be thereafter exercisable or settled for such stock, securities, cash, or
property in accordance with their terms. Notwithstanding the foregoing, however,
all or any portion of Awards may be canceled by the Company immediately prior to
the effective date of any such reorganization, merger, consolidation, Share
exchange or any dissolution or liquidation of the Company by giving notice to
each holder thereof or his or her personal representative of its intention to do
so and by permitting the purchase during the 30 day period next preceding such
effective date of all or any portion of the Shares subject to such outstanding
Awards whether or not such Awards are then vested or exercisable.

     15.4 Change of Control. In the event of a Change of Control,
notwithstanding any other provision in this Plan to the contrary, the Committee
may, in its sole discretion, and to such extent, if any, as it shall determine,
provide that the vesting and exercisability of all or any portion of Awards
outstanding and not otherwise canceled in accordance with Section 15.3 above
shall be accelerated and all or any Restriction Periods applicable to Restricted
Stock and/or Restricted Stock Units shall lapse and expire.

ARTICLE 16
LIQUIDATION OR DISSOLUTION

In case the Company sells all or substantially all of its property, or
dissolves, liquidates, or winds up its affairs (each, a "Dissolution Event"),
the Participant shall receive, to the extent the participant is vested in an
Award, the same kind and amount of any securities or assets as may be issuable,
distributable, or payable upon any such sale, dissolution, liquidation, or
winding up with respect to each Share of the Company.

ARTICLE 17
ADDITIONAL AUTHORITY OF COMMITTEE

In addition to the Committee's authority set forth elsewhere, in order to
maintain a Participant's rights in the event of any Change of Control or
Dissolution Event described under Articles 15 and 16, the Committee, as
constituted before the Change of Control or Dissolution Event, is hereby
authorized, and has sole discretion, as to any Award, either at the time the
Award is made hereunder or any time thereafter, to take any one or more of the
following actions:

     (a) provide for the acceleration of any time periods relating to the
vesting, exercise or realization of the Award so that the Award may be exercised
or realized in full on or before a date fixed by the Committee;

     (b) provide for the purchase of any Award, upon the Participant's request,
for an amount of cash equal to the amount that could have been attained upon the
exercise of the Award or realization of the Participant's rights in the Award
had the Award been currently exercisable or payable;

20

--------------------------------------------------------------------------------

     (c) adjust any outstanding Award as the Committee deems appropriate to
reflect the Change of Control or Dissolution Event;

     (d) cause any outstanding Award to be assumed, or new rights substituted
therefor, by the acquiring or surviving corporation after a Change of Control or
successor following a Dissolution Event; or

     (e) the Committee may, in its discretion, include other provisions and
limitations in any Award Agreement as it may deem equitable and in the best
interests of the Company.

ARTICLE 18
MISCELLANEOUS PROVISIONS

     18.1 Code Section 409A. Notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under the Plan would result in the
imposition of an applicable tax under Code Section 409A and related regulations
and U.S. Treasury pronouncements ("Section 409A"), that Plan provision or Award
may be reformed to avoid imposition of the applicable tax and no action taken to
comply with Section 409A shall be deemed to adversely affect the Participant's
rights to an Award.

     18.2 Investment Intent. The Company may require that there be presented to
and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Awards granted or the Shares to be
purchased or transferred are being acquired for investment and not with a view
to their distribution.

     18.3 No Right to Continued Employment. Neither the Plan nor any Award
granted under the Plan shall confer upon any Participant any right with respect
to continuance of employment or service with the Company or any Subsidiary.

     18.4 Indemnification of Board and Committee. No member of the Board of
Directors of the Company or the Committee, nor any officer or employee of the
Company acting on behalf of the Board of Directors of the Company or the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board of Directors of the Company or the Committee and each and
any officer or employee of the Company acting on their behalf shall, to the
fullest extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination, or interpretation.

     18.5 Effect of the Plan. Neither the adoption of this Plan nor any action
of the Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.

21

--------------------------------------------------------------------------------

     18.6 Compliance with Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue Shares under any Award if the issuance thereof would constitute a
violation by the Participant or the Company of any provisions of any law or
regulation of any governmental authority or any national securities exchange or
inter-dealer quotation system or other forum in which Shares are quoted or
traded (including, without limitation, Sections 162(m) and 409A or 422 of the
Code), and, as a condition of any sale or issuance of Shares under an Award, the
Committee may require such agreements or undertakings, if any, as the Committee
may deem necessary or advisable to assure compliance with any such law or
regulation. The Plan, the grant and exercise of Awards hereunder, and the
obligation of the Company to sell and deliver Shares, shall be subject to all
applicable laws, rules and regulations and to such approvals by any government
or regulatory agency as may be required.

     18.7 Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

     18.8 Assignability. Awards may not be transferred or assigned other than by
will or the laws of descent and distribution and may be exercised during the
lifetime of the Participant only by the Participant or the Participant's legally
authorized representative, and each Award Agreement in respect of an Award shall
so provide. Notwithstanding the previous sentence, the Committee, in its sole
discretion, may allow for the transfer or assignment of a Participant's Award
pursuant to a divorce decree or a domestic relations order, but only if such
Participant is a U.S. resident.

     18.9 No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or any fiduciary
relationship between the Company or any affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
affiliate.

     18.10 Use of Proceeds. Proceeds from the sale of Shares pursuant to Awards
granted under this Plan shall constitute general funds of the Company.

     18.11 Governing Law. The validity, construction and effect of the Plan and
any actions taken or relating to the Plan shall be determined in accordance with
the laws of Delaware without giving effect to its choice of law provisions.

     18.12 No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, 

22

--------------------------------------------------------------------------------

other securities, or other property shall be paid or transferred in lieu of any
fractional Shares or whether fractional Shares or any rights thereto shall be
canceled, terminated, or otherwise eliminated.

     18.13 Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. The headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

     18.14 Construction. Use of the term "including" in this Plan shall be
construed to mean "including, but not limited to."

23

--------------------------------------------------------------------------------